Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/302,072 filed on 04/22/2021. 
Claims 1 – 30 are pending and ready for examination.


Priority
This  application  claims  priority  to  U.S. Provisional Application  no. 63/018,421 filed on 04/30/2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 8 – 10 and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over BAO et al. (BAO hereinafter referred to BAO) (US  2021/0385841A1) in view of XU et al. (XU hereinafter referred to XU) (US 2017/0141903 A1).

Regarding claim 1, BAO teaches a method of wireless communication at a user equipment (UE) (Title, INFORMATION TRANSMISSION METHOD AND TERMINAL), comprising: 
receiving, from a network entity, a request to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback (Fig.1, step 101 and [0026], Receive DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger; [0033], in a case that the network device triggers or requests the terminal to report the HARQ-ACK information, the terminal can effectively transmit the to-be-transmitted HARQ-ACK information that has not been successfully reported before, thereby ensuring a feedback effect. [0106], For a HARQ process whose corresponding DCI has not been detected by the terminal, the terminal sets a negative acknowledgement (NACK). Here, the trigger for the transmission of the HARQ-ACK information is considered as a request to enable ACK/NACK feedback. Therefore, the terminal/ UE receives a request from a network device/ network entity to enable ACK/NACK feedback); 
enabling the ACK/NACK feedback based on the request (Fig.1, step 102 and [0028], Determine a target bit sequence of to-be-transmitted HARQ-ACK information. As mentioned above, the terminal ensuring a feedback effect based on the request from network device; therefore, the ACK/NACK feedback is enabled based on the request); and 
transmitting, to the network entity, the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback (Fig.1, step 103 and [0032], Transmit the to-be-transmitted HARQ-ACK information by using the target bit sequence).
BAO does not specifically teach
soft acknowledge (ACK)/negative acknowledgement (NACK) feedback; 
wherein the soft ACK/NACK feedback comprises at least a link quality metric per diversity branch.
However, XU teaches a method (Title, Feedback Information Processing Method, Device And System), comprising:
enabling the soft ACK/NACK feedback based on the request (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. Here, the received signal is considered as a request to enable the soft ACK/NACK feedback), wherein the soft ACK/NACK feedback comprises at least a link quality metric per diversity branch ([0230], the soft ACK/NACK information is joint-coded indication information of the error level indication and the ACK; [0173], The error level is represented by a PER or FER of the transport block; If the PER level is low, the soft ACK/NACK information is [01], if the PER level is medium, the soft ACK/NACK information is [10], if the PER level is high, the soft ACK/NACK information is [11], and if the decoding is correct, the soft ACK/NACK information is [00]. Here, error level indication of the transport block is considered as a link quality metric per diversity branch); and 
transmitting, to the network entity, the ACK/NACK feedback based on a determination to enable the soft ACK/NACK feedback (Fig.4 and [0174], In step 402, the UE transmits the soft ACK/NACK information to the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAO as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 21, BAO teaches an apparatus for wireless communication (Title, INFORMATION TRANSMISSION METHOD AND TERMINAL), the apparatus being a user equipment (UE) (Fig.5, terminal 500), comprising: 
a memory (Fig.5 and [0158], memory 509); and 
at least one processor (Fig.5 and [0158], processor 510) coupled to the memory (Regarding Fig.5, the processor is coupled to the memory) and configured to:
receive, from a network entity, a request to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback (Fig.1, step 101 and [0026], Receive DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger; [0033], in a case that the network device triggers or requests the terminal to report the HARQ-ACK information, the terminal can effectively transmit the to-be-transmitted HARQ-ACK information that has not been successfully reported before, thereby ensuring a feedback effect. [0106], For a HARQ process whose corresponding DCI has not been detected by the terminal, the terminal sets a negative acknowledgement (NACK). Here, the trigger of the transmission of the HARQ-ACK information is considered as a request to enable ACK/NACK feedback. Therefore, the terminal/ UE receives a request from a network device/ network entity to enable ACK/NACK feedback); 
determine to enable the ACK/NACK feedback based on the request (Fig.1, step 102 and [0028], Determine a target bit sequence of to-be-transmitted HARQ-ACK information. As mentioned above, the terminal ensuring a feedback effect based on the request from network device; therefore, the ACK/NACK feedback is enabled based on the request); and 
transmit, to the network entity, the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback (Fig.1, step 103 and [0032], Transmit the to-be-transmitted HARQ-ACK information by using the target bit sequence).
BAO does not specifically teach
soft acknowledge (ACK)/negative acknowledgement (NACK) feedback.
However, XU teaches a method (Title, Feedback Information Processing Method, Device And System), comprising:
determine to enable the soft ACK/NACK feedback based on the request (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. Here, the received signal is considered as a request to enable the soft ACK/NACK feedback); and 
transmit, to the network entity, the soft ACK/NACK feedback based on a determination to enable the soft ACK/NACK feedback (Fig.4 and [0174], In step 402, the UE transmits the soft ACK/NACK information to the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAO as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claims 2 and 22, combination of BAO and XU teaches all the features with respect to claims 1 and 21, respectively as outlined above.
BAO does not specifically teach
wherein the soft ACK/NACK feedback comprises at least a link quality metric per diversity branch, and (wherein) the link quality metric per diversity branch corresponds to an individual physical downlink shared channel (PDSCH) quality per at least one of a beam and a transmission reception point (TRP).
However, XU teaches
wherein the soft ACK/NACK feedback comprises at least a link quality metric per diversity branch ([0230], the soft ACK/NACK information is joint-coded indication information of the error level indication and the ACK; [0173], The error level is represented by a PER or FER of the transport block; If the PER level is low, the soft ACK/NACK information is [01], if the PER level is medium, the soft ACK/NACK information is [10], if the PER level is high, the soft ACK/NACK information is [11], and if the decoding is correct, the soft ACK/NACK information is [00]. Here, error level indication is considered as a link quality metric per diversity branch), and (wherein) the link quality metric per diversity branch corresponds to an individual physical downlink shared channel (PDSCH) quality ([0012], block error rate of a PDSCH transport block) per at least one of a beam and a transmission reception point (TRP) ([0201], UE determines the triggered power parameter indication information and the HARQ acknowledgement information corresponding to each transport block according to the received signal of the downlink data shared channel. [0212], base station receives the triggered repetition number indication information and the HARQ acknowledgement information corresponding to each transport block according to the received signal of the downlink data shared channel. Here, link quality of a downlink data shared channel/ PDSCH of per base station/ TRP is considered for HARQ ACK ; therefore, the link quality metric corresponds to a PDSCH quality per base station/ TRP) (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claims 1 and 21 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claims 3 and 23, combination of BAO and XU teaches all the features with respect to claims 2 and 22, respectively as outlined above.
BAO does not specifically teach
wherein the link quality metric per diversity branch includes ACK/NACK based on at least one of individual decoding, log-likelihood ratio (LLR), signal-to-interference-noise ratio (SINR), reference signal received power (RSRP), channel quality indicator (CQI), or a recommended modulation coding scheme (MCS) per layer number.
However, XU teaches
wherein the link quality metric per diversity branch ([0230], the soft ACK/NACK information is joint-coded indication information of the error level indication and the ACK; [0173], The error level is represented by a PER or FER of the transport block) includes ACK/NACK based on at least one of individual decoding ([0109], method for determining an error level in the data transmission level indication information includes: determining the error level according to a Block Code Error Rate (BCER) of data of the decoded transport block; determining the error level according to a Bit Error Rate (BER) of data of the decoded transport block; or determining the error level according to a Packet Error Rate (PER) or a Frame Error Rate (FER) of data of the decoded transport block. Here, the error level is determined based on individual decoding and the ACK/NACK is based on the error level; therefore, the ACK/NACK is based on at least individual decoding), log-likelihood ratio (LLR), signal-to-interference-noise ratio (SINR), reference signal received power (RSRP), channel quality indicator (CQI), or a recommended modulation coding scheme (MCS) per layer number (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claims 2 and 22 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claims 4 and 24, combination of BAO and XU teaches all the features with respect to claims 2 and 22, respectively as outlined above.
BAO does not specifically teach
wherein the diversity branch corresponds to at least a subset of branches used for at least one of downlink (DL) reception associated with the soft ACK/NACK and one or more candidate branches for potential future reception.
However, XU teaches
wherein the diversity branch corresponds to at least a subset of branches used for at least one of downlink (DL) reception associated with the soft ACK/NACK (Fig.4 and [0171], UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal of the downlink data shared channel. Here, the received signal of the downlink data shared channel is DL reception associated with the soft ACK/NACK; therefore, the diversity branch corresponds to at least a subset of branches used for DL reception) and one or more candidate branches for potential future reception (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claims 2 and 22 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claims 5 and 25, combination of BAO and XU teaches all the features with respect to claims 1 and 21, respectively as outlined above.
BAO further teaches
wherein receiving the request further comprises receiving the request in at least one of an indicator in a downlink control information (DCI) (Fig.1, step 101 and [0026], terminal receives DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger. Therefore, the request comprises receiving the request in an indicator in a DCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).

Regarding claim 6, combination of BAO and XU teaches all the features with respect to claim 5 as outlined above.
BAO further teaches
wherein the indicator corresponds to a single bit requesting the ACK/NACK feedback ([0027], DCI set includes a single piece of DCI or a plurality of pieces of DCI; [0028], a target bit sequence is determined based on the DCI; [0031], a single piece of DCI includes trigger information. The trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger. Since, the DCI comprises a single DCI and a bit sequence is determined based on the DCI; therefore, it is obvious to consider the indicator corresponds to a single bit requesting the ACK/NACK feedback).
BAO does not specifically teach
the soft ACK/NACK feedback.
However, XU teaches 
the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claim 5 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 8, combination of BAO and XU teaches all the features with respect to claim 5 as outlined above.
BAO further teaches
enabling the ACK/NACK feedback for subsequent ACK/NACK transmissions following at least one of the DCI, the MAC CE, or the RRC ([0029], triggered by the DCI; [0037], each of the downlink transmissions corresponding to the to-be-transmitted HARQ-ACK information has one DAI number; [0041], After the DAI counting range is extended, all the downlink transmissions (including those newly scheduled and subsequently triggered) for which the HARQ-ACK information needs to be reported on the same PUCCH resource is included in a single DAI number range. As mentioned above, DCI triggers the transmission of ACK/NACK transmission; therefore, subsequent ACK/NACK transmissions is enabled by the DCI. (due to alternative language “at least one of” in the claim, examiner addresses one limitation only)).
BAO does not specifically teach
the soft ACK/NACK feedback.
However, XU teaches 
the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claim 5 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 9, combination of BAO and XU teaches all the features with respect to claim 5 as outlined above.
BAO further teaches
enabling a subset of subsequent ACK/NACK transmissions following at least one of the DCI, the MAC CE, or the RRC ([0029], triggered by the DCI; [0037], each of the downlink transmissions corresponding to the to-be-transmitted HARQ-ACK information has one DAI number; [0041], After the DAI counting range is extended, all the downlink transmissions (including those newly scheduled and subsequently triggered) for which the HARQ-ACK information needs to be reported on the same PUCCH resource is included in a single DAI number range. As mentioned above, DCI triggers the transmission of ACK/NACK transmission; therefore, a subset of subsequent ACK/NACK transmissions is enabled by the DCI. (due to alternative language “at least one of” in the claim, examiner addresses one limitation only)).

Regarding claim 10, combination of BAO and XU teaches all the features with respect to claim 1 as outlined above.
BAO further teaches
wherein the ACK/NACK feedback is applied to one or more types of ACK/NACK codebook ([0060], the terminal determines a feedback bit sequence (which is a HARQ-ACK Codebook) based on a reception status of a HARQ-ACK; [0078], when corresponding HARQ-ACK information for one or more scheduled downlink transmissions are reported on the same single PUCCH resource, a feedback bit sequence of such HARQ-ACK information is used as a single HARQ-ACK codebook. the ACK/NACK feedback is applied to one or more types of ACK/NACK codebook).
BAO does not specifically teach
the soft ACK/NACK feedback.
However, XU teaches 
the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claim 1 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over BAO in view of XU  and further in view of Cho et al. (Cho hereinafter referred to Cho) (US 2005/0249187 A1).

Regarding claim 7, combination of BAO and XU teaches all the features with respect to claim 5 as outlined above.
BAO does not specifically teach
wherein the soft ACK/NACK feedback is configured via at least one of the RRC or the MAC CE.
However, Cho teaches (Title, Apparatus And Method For Supporting Soft Combining Of Scheduling Signals For Uplink Packet Data Service In A Mobile Communication System)
wherein the soft ACK/NACK feedback is configured via at least one of the RRC ([0077], When the Scheduling Cell Group ID (or ACK/NACK Cell Group ID) parameter is included in an RRC signaling message, a UE performs soft combining on scheduling signals (or ACK/NACK signals) received from the cells having the same Scheduling Cell Group ID (or ACK/NACK Cell Group ID). Therefore, the soft ACK/NACK feedback is configured via RRC ) or the MAC CE (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and XU as mentioned in claim 5 and further incorporate the teaching of Cho. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (Cho, [0071]).

Claims 11, 15 – 20, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over BAO in view of Yi et al. (Yi hereinafter referred to Yi) (US 2020/0396760 A1, relies on filing date of US provisional application no. 62/860111 that has proper support) and further in view of XU.

Regarding claim 11, BAO teaches a method of wireless communication (Title, INFORMATION TRANSMISSION METHOD AND TERMINAL) at a network entity ([0023], network device), comprising: 
transmitting, to a user equipment (UE), a request to enable the ACK/NACK feedback (Fig.1, step 101 and [0026], terminal receives DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger; [0033], in a case that the network device triggers or requests the terminal to report the HARQ-ACK information, the terminal can effectively transmit the to-be-transmitted HARQ-ACK information that has not been successfully reported before, thereby ensuring a feedback effect. [0106], For a HARQ process whose corresponding DCI has not been detected by the terminal, the terminal sets a negative acknowledgement (NACK). Here, the trigger for the transmission of the HARQ-ACK information is considered as a request to enable ACK/NACK feedback. Therefore, the network device transmits to a terminal/ UE a request to enable ACK/NACK feedback); and 
receiving, from the UE, a ACK/NACK transmission in response to transmitting the request (Fig.1, step 103 and [0032], Transmit the to-be-transmitted HARQ-ACK information by using the target bit sequence. As mentioned above, the terminal ensuring a feedback effect based on the request from network device; therefore, the ACK/NACK feedback is transmitted based on the request).
BAO does not specifically teach
determining whether to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback; 
enable the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback.
However, Yi teaches (Title, WIRELESS COMMUNICATIONS AND CONTROL INFORMATION TRANSMISSION/RECEPTION)
determining whether to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback ([0433], A base station dynamically enables/disables acknowledgment feedback (e.g., HARQ-ACK feedback) from a wireless device. A DCI field indicates whether acknowledgment feedback (e.g., HARQ-ACK) is enabled/disabled; [0525], The HARQ-ACK feedback message comprises an ACK message or a NACK message. Since, the base station sends the DCI to enable/disable ACK/NACK; therefore, the base station makes the decision of whether to enable ACK/NACK feedback); 
a request to enable the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback ([0433], DCI is used to enable/disable acknowledgment feedback. Here, DCI is considered as a request to enable the ACK/NACK feedback).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAO as mentioned above and further incorporate the teaching of Yi. The motivation for doing so would have been to provide method, apparatus for more efficient control information signaling, increased reliability of wireless communications, and/or reduced transmission latencies (Yi, [0004]).
The combination of BAO and Yi does not specifically teach
soft ACK/NACK feedback. 
However, XU teaches a method of wireless communication (Title, Feedback Information Processing Method, Device And System), comprising:
transmitting, to a user equipment (UE), a request to enable the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. Here, the received signal is considered as a request to enable the soft ACK/NACK feedback); and 
receiving, from the UE, a soft ACK/NACK transmission in response to transmitting the request (Fig.4 and [0174], In step 402, the UE transmits the soft ACK/NACK information to the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and Yi as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 15, combination of BAO, Yi and XU teaches all the features with respect to claim 11 as outlined above.
BAO does not specifically teach
continuing ACK/NACK feedback procedures with the UE based on a determination not to enable the ACK/NACK feedback.
However, Yi teaches
continuing ACK/NACK feedback procedures with the UE based on a determination not to enable the soft ACK/NACK feedback ([0434], The wireless device may disable acknowledgment feedback operation (e.g., the wireless device is not to send (e.g., transmit) a HARQ-ACK feedback), for example, if the wireless device fails to receive or decode the second-stage DCI. [0441], The base station or the transmitter may configure the one or more default behaviors of the wireless device, for example, via one or more configuration messages (e.g., RRC messages. The one or more default behaviors may comprise disabling HARQ-ACK feedback).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claim 11 and further incorporate the teaching of Yi. The motivation for doing so would have been to provide method, apparatus for more efficient control information signaling, increased reliability of wireless communications, and/or reduced transmission latencies (Yi, [0004]).
The combination of BAO and Yi does not specifically teach
the soft ACK/NACK feedback.
However, XU teaches 
enable the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. Therefore, the soft ACK/NACK feedback is enabled).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 26, BAO teaches an apparatus for wireless communication (Title, INFORMATION TRANSMISSION METHOD AND TERMINAL), the apparatus being a network entity ([0023], network device), comprising: 
transmit, to a user equipment (UE), a request to enable the ACK/NACK feedback (Fig.1, step 101 and [0026], terminal receives DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger; [0033], in a case that the network device triggers or requests the terminal to report the HARQ-ACK information, the terminal can effectively transmit the to-be-transmitted HARQ-ACK information that has not been successfully reported before, thereby ensuring a feedback effect. [0106], For a HARQ process whose corresponding DCI has not been detected by the terminal, the terminal sets a negative acknowledgement (NACK). Here, the trigger for the transmission of the HARQ-ACK information is considered as a request to enable ACK/NACK feedback. Therefore, the network device transmits to a terminal/ UE a request to enable ACK/NACK feedback); and 
receive, from the UE, a ACK/NACK transmission in response to transmitting the request (Fig.1, step 103 and [0032], Transmit the to-be-transmitted HARQ-ACK information by using the target bit sequence. As mentioned above, the terminal ensuring a feedback effect based on the request from network device; therefore, the ACK/NACK feedback is transmitted based on the request).
BAO does not specifically teach
the apparatus being a network entity, comprising: a memory; and at least one processor coupled to the memory and configured to:
determine whether to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback; 
enable the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback.
However, Yi teaches an apparatus for wireless communication (Title, WIRELESS COMMUNICATIONS AND CONTROL INFORMATION TRANSMISSION/RECEPTION), the apparatus being a network entity (Fg.3, base station 120A or 120B), comprising: 
a memory (Fig.3 and [0242], memory 322A or memory 322B); and 
at least one processor (Fig.3 and [0242], processor 321A or processor 321B) coupled to the memory (Regarding Fig.3, memory is coupled to the processor) and configured to
determine whether to enable acknowledge (ACK)/negative acknowledgement (NACK) feedback ([0433], A base station dynamically enables/disables acknowledgment feedback (e.g., HARQ-ACK feedback) from a wireless device. A DCI field indicates whether acknowledgment feedback (e.g., HARQ-ACK) is enabled/disabled; [0525], The HARQ-ACK feedback message comprises an ACK message or a NACK message. Since, the base station sends the DCI to enable/disable ACK/NACK; therefore, the base station makes the decision of whether to enable ACK/NACK feedback); 
a request to enable the ACK/NACK feedback based on a determination to enable the ACK/NACK feedback ([0433], DCI is used to enable/disable acknowledgment feedback. Here, DCI is considered as a request to enable the ACK/NACK feedback).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified BAO as mentioned above and further incorporate the teaching of Yi. The motivation for doing so would have been to provide method, apparatus for more efficient control information signaling, increased reliability of wireless communications, and/or reduced transmission latencies (Yi, [0004]).
The combination of BAO and Yi does not specifically teach
soft ACK/NACK feedback. 
However, XU teaches (Title, Feedback Information Processing Method, Device And System), comprising:
transmit, to a user equipment (UE), a request to enable the soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. Here, the received signal is considered as a request to enable the soft ACK/NACK feedback); and 
receive, from the UE, a soft ACK/NACK transmission in response to transmitting the request (Fig.4 and [0174], In step 402, the UE transmits the soft ACK/NACK information to the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO and Yi as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claims 16 and 30, combination of BAO, Yi and XU teaches all the features with respect to claims 11 and 26, respectively as outlined above.
BAO does not specifically teach
wherein the soft ACK/NACK feedback includes at least a link quality metric per diversity branch.
However, XU teaches
wherein the soft ACK/NACK feedback includes at least a link quality metric per diversity branch ([0230], the soft ACK/NACK information is joint-coded indication information of the error level indication and the ACK; [0173], The error level is represented by a PER or FER of the transport block; If the PER level is low, the soft ACK/NACK information is [01], if the PER level is medium, the soft ACK/NACK information is [10], if the PER level is high, the soft ACK/NACK information is [11], and if the decoding is correct, the soft ACK/NACK information is [00]. Here, error level indication is considered as a link quality metric per diversity branch).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claims 11 and 26 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 17, combination of BAO, Yi and XU teaches all the features with respect to claim 16 as outlined above.
wherein the link quality metric per diversity branch corresponds to an individual physical downlink shared channel (PDSCH) quality per at least one of a beam and a transmission reception point (TRP).
However, XU teaches
wherein the link quality metric per diversity branch corresponds to an individual physical downlink shared channel (PDSCH) quality ([0012], block error rate of a PDSCH transport block) per at least one of a beam and a transmission reception point (TRP) ([0201], UE determines the triggered power parameter indication information and the HARQ acknowledgement information corresponding to each transport block according to the received signal of the downlink data shared channel. [0212], base station receives the triggered repetition number indication information and the HARQ acknowledgement information corresponding to each transport block according to the received signal of the downlink data shared channel. Here, link quality of a downlink data shared channel/ PDSCH of per base station/ TRP is considered for HARQ ACK ; therefore, the link quality metric corresponds to a PDSCH quality per base station/ TRP) (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claim 16 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 18, combination of BAO, Yi and XU teaches all the features with respect to claim 16 as outlined above.
wherein the link quality metric per diversity branch includes ACK/NACK based on at least one of individual decoding, log-likelihood ratio (LLR), signal-to-interference-noise ratio (SINR), reference signal received power (RSRP), channel quality indicator (CQI), or a recommended modulation coding scheme (MCS) per layer number.
However, XU teaches
wherein the link quality metric per diversity branch ([0230], the soft ACK/NACK information is joint-coded indication information of the error level indication and the ACK; [0173], The error level is represented by a PER or FER of the transport block) includes ACK/NACK based on at least one of individual decoding ([0109], method for determining an error level in the data transmission level indication information includes: determining the error level according to a Block Code Error Rate (BCER) of data of the decoded transport block; determining the error level according to a Bit Error Rate (BER) of data of the decoded transport block; or determining the error level according to a Packet Error Rate (PER) or a Frame Error Rate (FER) of data of the decoded transport block. Here, the error level is determined based on individual decoding and the ACK/NACK is based on the error level; therefore, the ACK/NACK is based on at least individual decoding), log-likelihood ratio (LLR), signal-to-interference-noise ratio (SINR), reference signal received power (RSRP), channel quality indicator (CQI), or a recommended modulation coding scheme (MCS) per layer number (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claim 16 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 19, combination of BAO, Yi and XU teaches all the features with respect to claim 16 as outlined above.
wherein the diversity branch corresponds to at least a subset of branches used for at least one of downlink (DL) reception associated with the soft ACK/NACK and one or more candidate branches for potential future reception.
However, XU teaches
wherein the diversity branch corresponds to at least a subset of branches used for at least one of downlink (DL) reception associated with the soft ACK/NACK (Fig.4 and [0171], UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal of the downlink data shared channel. Here, the received signal of the downlink data shared channel is DL reception associated with the soft ACK/NACK; therefore, the diversity branch corresponds to at least a subset of branches used for DL reception) and one or more candidate branches for potential future reception (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claim 16 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).

Regarding claim 20, combination of BAO, Yi and XU teaches all the features with respect to claim 11 as outlined above.
BAO further teaches
wherein receiving the request further comprises receiving the request in at least one of an indicator in a downlink control information (DCI) (Fig.1, step 101 and [0026], terminal receives DCI; [0030], trigger information is included in part of the DCI; trigger information is used to trigger transmission of the HARQ-ACK information that has not been successfully reported before the trigger. Therefore, the request comprises receiving the request in an indicator in a DCI), a medium access control (MAC) control element (CE), or a radio resource control (RRC) (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over BAO, Yi and XU in view of AKKARAKARAN et al. (AKKARAKARAN hereinafter referred to AKKARAKARAN) (US 2018/0302193 A1).

Regarding claims 14 and 29, combination of BAO, Yi and XU teaches all the features with respect to claims 11 and 26, respectively as outlined above.
BAO does not specifically teach
wherein the request corresponds to soft ACK/NACK feedback.
However, XU teaches
wherein the request corresponds to soft ACK/NACK feedback (Fig.4 and [0171], In step 401, the UE determines the soft ACK/NACK information corresponding to each transmission based on the received signal. As mentioned above, the received signal is the request to enable the soft ACK/NACK feedback; therefore, the request corresponds to soft ACK/NACK feedback).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claims 11 and 26 and further incorporate the teaching of XU. The motivation for doing so would have been to provide method, apparatus and system for processing feedback information, which can improve the effect of the link adaptation of the system on the basis of increasing feedback signaling, and finally enhances the system capacity and spectral efficiency of the mobile communication system (XU, [0071]).
The combination of BAO, Yi and XU does not specifically tech
an on-demand dynamic ACK/NACK feedback.
However, AKKARAKARAN teaches (Title, PRE-TIMED AND ON-DEMAND HARQ ACK FEEDBACK)
the request corresponds to an on-demand dynamic ACK/NACK feedback ([0049], dynamic determination of Ack type, is dynamically requested to use one or more on-demand Acks; [0054], dynamic determination of Ack type, when a transmission is dynamically requested to use an on-demand Ack).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of BAO, Yi and XU as mentioned in claims 11 and 26 and further incorporate the teaching of AKKARAKARAN. The motivation for doing so would have been to provide methods, apparatuses, and computer-readable mediums of enabling transmission of feedback for a mixture of pre-timed and on-demand acknowledgements, in which the on-demand Ack is used to increase scheduler flexibility (AKKARAKARAN, Abstract and [0029]).


Allowable Subject Matter
Claims 12 – 13 and 27 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Yin et al. (Pub. No. US 2011/0080880 A1) – “RANSMISSION DIVERSITY SCHEME ON PHYSICAL UPLINK CONTROL CHANNEL (PUCCH) WITH ACK/NACK DIFFERENTIATION” discloses a method for transmitting uplink control information (UCI) using a physical uplink control channel (PUCCH) transmit diversity scheme and a method for enhanced joint soft ACK/NACK decoding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474